DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because  in Figure 8, discard bin 20 appears to have the incorrect reference number. Based on paragraph [0063], discard bin should be labeled 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: curve 450 ([0178]/[Page 45, lines 10-29]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 212Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
440 in Figure 1
112 in Figures 1 and 2
114c in Figure 2
211 and 212 in Figures 2, 6, 7
147 in Figure 5 (appears that 147 should be corrected to tubing 72)
131 in Figure 10
307 in Figure 10
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0046]/[Page 15, line 13], there appears to be a typographical error regarding “display 22” as opposed to “display 222”.  
In paragraph [0068]/[Page 27, line 3], there appears to be a typographical error regarding “drive system 105” as opposed to “drive system 300”.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because there appears to be a typographical error regarding “the insulin load of the user an estimated value of previously dispensed insulin…” in line 14 as opposed to “the insulin load of the user being an estimated value of previously dispensed insulin…”. Appropriate correction is required.
Claim 6 is objected to because there is a lack of antecedent basis for “the portable pump housing” in line 3. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 7, and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes (2010/0094251) in view of Hayes et al. (USPN 7547281).
Regarding claim 2, Estes teaches a medical infusion pump system (infusion pump system 10), comprising: a controller (controller device 200) that communicates insulin delivery instructions (“he system may also include a controller that communicates with the pump drive system to dispense the insulin from the portable pump housing” [0004]; "The control circuitry 240 can be programmable in that the user may provide one or more instructions to adjust a number of settings for the operation of the infusion pump system 10. Such settings may be stored in the one or more memory devices, such as the memory chip 248 on the processor board 242" [0077]) including basal insulin instructions and bolus insulin instructions (“the pump assembly 60 can operate to deliver insulin to the user by basal dosages, selected bolus dosages, or a combination thereof” [0086], see all of [0086]), the controller being adapted to receive user commands to deliver a bolus  (“infusion pump system 10 can be configured to supply scheduled basal dosages of insulin (or other medication) along with user-selected bolus dosages.” [0039]); a monitoring device (monitoring device 50) that communicates glucose information to the controller, the glucose information being indicative of a blood glucose level of the user (“glucose monitoring device 50 can be in communication with the infusion pump assembly 60 for the purpose of supplying data indicative of a user's blood glucose level to a controller device 200” [0038]); and a pump (pump device 100 of pump assembly 60) adapted to receive insulin for dispensation to a user, the pump at least partially comprising a pump drive system (drive system 300) configured to dispense the insulin through a flow path (tubing 72) to the user responsive to the insulin delivery instructions (“The system may also include a controller that communicates with the pump drive system to dispense the insulin from the portable pump housing,” [0004]); wherein the controller is configured to predict a future blood glucose level of the user (“calculated TIL value can be used to, for example, predict future blood glucose levels” [0107]) based at least in part upon a food-on-board value, and an insulin load of the user (“the process 400 for the determining of the TIL of a user can include a number of operations performed by the controller device 200…the TIL value can be calculated based on two or (optionally) three components: a bolus insulin load component, a basal insulin load component, and (optionally) a previous food component.” [0089]), the insulin load of the user [being] an estimated value of previously dispensed insulin that has not yet acted in the user indicative of both bolus and basal insulin dosages that have been dispensed but not yet acted in the user, the food-on-board value being indicative of previous food intake by the user that has not yet metabolized in the user ("the TIL values may accurately reflect both the previously dispensed insulin that has not yet acted and the previously consumed food that has not yet been metabolized." [0109]).
Estes fails to explicitly teach the controller is configured to predict a future blood glucose level of the user based at least in part upon a recent blood glucose level and a trend of blood glucose levels over time, wherein the controller uses the predicted future blood glucose level to make changes to the insulin delivery instructions including increases to or decreases to the basal insulin instructions. Hayes teaches a medical infusion pump system (infusion device 10) comprising a controller (processor 18) configured to predict the future blood glucose level of the user (“future BG values are obtained (and/or predicted) by using the derivative of the current BG value as described by the derivative predicted algorithm” [Col 6, line 6]) based at least in part upon a recent blood glucose level of a user (“the algorithm may utilize parameters inputted by the patient and/or default parameters stored in the processor (controller). Patient defined parameters may include…current blood glucose concentrations (BG)” [Col 6, line 24]), a trend of blood glucose levels over time (“utilize the traditional algorithm plus a modification of insulin intake using a glucose trend” [Col 9, line 61]), a food-on-board value ("the derivative predicted algorithm may also compute food corrections” [Col 5, line 60]), and an insulin load of the user (“the algorithm may utilize parameters inputted by the patient and/or default parameters stored in the processor (controller). Patient defined parameters may include…insulin-on-board)” [Col 6, line 24]), wherein the controller uses the predicted future blood glucose level to make changes to the insulin delivery instructions including increases to or decreases to the basal insulin instructions (“if a predicted sensor-derived blood glucose level falls below a low-shutoff threshold, the infusion device will go into a suspend mode.” [Col 11, line 52]; “in an insulin based infusion system for a diabetic patient, if the sensor detects a low blood glucose level (i.e. hypoglycemia) over a designated period of sensor readings, the infusion device may stop insulin delivery entirely and alert the patient by going into a normal suspend mode” [Col 11, line 23], wherein in a suspend mode, all insulin delivery is stopped). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the system of Estes to include that the controller is configured to predict the future blood glucose level based upon a recent blood glucose level, a trend of blood glucose levels, a food-on-board value, and an insulin load, and wherein the controller uses the predicted future blood glucose level to make changes to the insulin delivery instructions including increases to or decreases to the basal insulin instructions based on the teachings of Hayes to allow for more accurate predictions of future blood glucose levels (Hayes [Col 9, line 63]) and prevent hypoglycemia (Hayes [Col 11, line 42]).

Regarding claim 3, modified Estes teaches the system of claim 2, further comprising one or more computer-readable memory devices (memory chip 248) of the controller that store the glucose information received from the monitoring device and time values associated with the glucose information ("The one or more memory devices (e.g., the memory chip 248) can also store information related to a user's blood glucose level and total insulin load (described in more detail in association with FIGS. 11-16B) over a period of time. " [0077]).

Regarding claim 4, modified Estes teaches the system of claim 2, wherein the one or more computer-readable memory devices (memory chip 248) of the controller (controller device 200) store computer-readable instructions for a blood glucose prediction process ("The control circuitry 240 can be programmable in that the user may provide one or more instructions to adjust a number of settings for the operation of the infusion pump system 10. Such settings may be stored in the one or more memory devices, such as the memory chip 248 on the processor board 242" [0077]) that, when executed by a processor (processor board 242) of the controller, cause the controller to: calculate the predicted future blood glucose level of the user ("calculated TIL value can be used to predict future blood glucose levels" [0107]; “controller device 200 may implement a process 400 to determine the user's total insulin load)” [0089]) based at least in part upon the insulin load of the user ("the TIL value can be calculated based on two or three components: a bolus insulin load component, a basal insulin load component, and a previous food component." [0089]).
Modified Estes fails to explicitly teach the computer-readable instructions cause the controller to calculate the predicated future blood glucose level of the user based at least in part upon the recent blood glucose level, the trend of blood glucose levels over time, and the insulin load of the user; determining whether the predicted future blood glucose level is less than a lower threshold value; output an alarm in response to determining that the predicted future blood glucose level is less than the lower threshold value; and operate in a low glucose recovery mode in response to user input that confirms an operational change for the controller. Hayes teaches a medical infusion pump system (infusion device 10) comprising a computer-readable memory device (memory device 22) of a controller (Figure 16) that stores computer-readable instructions that, when executed by the processor (processor 18), cause the controller calculate a predicted future blood glucose level of the user (“future BG values are obtained (and/or predicted) by using the derivative of the current BG value as described by the derivative predicted algorithm” [Col 6, line 6]) based on a recent blood glucose level of a user (“the algorithm may utilize parameters inputted by the patient and/or default parameters stored in the processor (controller). Patient defined parameters may include…current blood glucose concentrations (BG)” [Col 6, line 24]), a trend of blood glucose levels over time (“utilize the traditional algorithm plus a modification of insulin intake using a glucose trend” [Col 9, line 61]), and an insulin load of the user (“the algorithm may utilize parameters inputted by the patient and/or default parameters stored in the processor (controller). Patient defined parameters may include…insulin-on-board)” [Col 6, line 24]), determining whether the predicted future blood glucose level is less than a lower threshold value; output an alarm in response to determining the predicted future blood glucose level is less than a lower threshold value (“if a predicted sensor-derived blood glucose level falls below a low-shutoff threshold, the infusion device will go into a suspend mode. Similar to the previous embodiment, this suspend mode may provide alerts to the patient.” [Col 11, line 52]), and operate in a low glucose recovery mode (“if a predicted sensor-derived blood glucose level falls below a low-shutoff threshold, the infusion device will go into a suspend mode.” [Col 11, line 52]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the computer-readable instructions of the infusion pump system of Estes to include that they cause the controller to calculate the predicted future blood glucose level based upon the recent blood glucose level, the trend of blood glucose levels over time, and the insulin load, determine whether the predicted future blood glucose level is less than a lower threshold value, and output an alarm and operate in the low glucose recovery mode based on the teaching of Hayes to allow for more accurate predictions of future blood glucose levels (Hayes [Col 9, line 63]) while alerting the patient to potential hypoglycemia (Hayes [Col 11, line 42]).
Modified Estes in view of Hayes, in the embodiment described above, fails to explicitly teach the controller operates in the low glucose recovery mode in response to user input that confirms an operational change for the controller. Hayes, in the embodiment described in Col 10, line 20, teaches a controller that operates in a mode in response to user input confirms an operational change for the controller ("if the recommended delivery amounts exceed or fall below the patient-defined thresholds, the infusion device will provide alarms for too much or too little fluid delivery, followed by displaying the recommendation on the screen for patient input on whether to accept, alter or reject the recommendation” [Col 10, line 33]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the controller of Estes to include operating in the low glucose recover mode in response to user input based on the teachings of Hayes to allow the user to verify that the recommended change in delivery is proper even when such a modification falls below a defined threshold of the amount of fluid to be delivered, such as when the device enters a suspend mode (Hayes [Col 10, line 30]).

Regarding claim 5, modified Estes teaches the system of claim 4, further comprising a user interface (user interface 220) coupled to the controller (Figure 2), the user interface including (i) a display device (display 222) that is configured to provide a visual indication of the alarm (“the display 222 may be used to communicate a number of status indicators, alarms” [0058]) and (ii) a user input device (buttons 224a-d) that is configured to receive user input to activate the controller to operate in a mode (“the user can adjust the settings or otherwise program the controller device 200 by pressing one or more buttons 224a, 224b, 224c, and 224d of the user interface 220." [0059]).
Modified Estes fails to explicitly teach the user input device is configured to receive user input to activate the controller to operate in a low glucose recovery mode. Hayes teaches medical infusion pump system having a controller that operates in a low glucose recovery mode (“the infusion device will go into a suspend mode” [Col 11, line 53]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the infusion pump system of Estes to operate in the low glucose recovery mode based on the teaching of Hayes to alert the patient to potential hypoglycemia (Hayes [Col 11, line 42]).
Modified Estes in view of Hayes, in the embodiment described above, fails to explicitly teach a user input device configured to receive user input to activate the controller to operate in the low glucose recovery mode. Hayes, in the embodiment of Col 10, line 20, teaches operating in a mode in response to user input that confirms an operational change for the controller, wherein the mode is the pump delivering an amount of fluid that falls below a threshold ("if the recommended delivery amounts exceed or fall below the patient-defined thresholds, the infusion device will provide alarms for too much or too little fluid delivery, followed by displaying the recommendation on the screen for  patient input on whether to accept, alter or reject the recommendation” [Col 10, line 33]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the user input device of the infusion pump system of Estes to be configured to receive user input to activate the controller to operate in a lower glucose recovery mode based on the teachings of Hayes to allow the user to verify that the recommended change in delivery is proper even when such a modification falls below a defined threshold of the amount of fluid to be delivered, such as when the device enters a suspend mode (Hayes [Col 10, line 30]).

Regarding claim 7, modified Estes teaches the system of claim 5. Modified Estes fails to explicitly teach wherein, in response to the activation of the controller to operate in the low glucose recovery mode, the controller is configured to exit from the low glucose recovery mode based on a subsequent determination that the predicted future blood glucose level is greater than or equal to the lower threshold value. Hayes teaches an medical infusion pump system (infusion device 10), wherein in response to the activation of the controller to operate in the low glucose recovery mode, the controller is configured to exit from the low glucose recovery mode based on a subsequent determination that the predicted future blood glucose level is greater than or equal to the lower threshold value (“When the sensor-derived trends yield a derivative corrected blood glucose level above the low target of the infusion system's target range, the processor (controller) may recommend resumption of fluid delivery, i.e. basal delivery. In further embodiments, the resumption may occur automatically upon the sensor-detected readings and/or sensor-derived trends reaching certain values determined to meet patient needs and safety” [Col 12, line 9]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the infusion pump system of Estes to include that the controller is configured to exit low glucose recovery mode based on a subsequent determination that the predicted future blood glucose level is greater than or equal to the lower threshold value based on the teachings of Hayes to allow the system to operate as a semi-closed loop infusion system in order to automatically prevent hypoglycemia and hyperglycemia (Hayes [Col 11, line 42]).

	Regarding claim 9, modified Estes teaches the system of claim 2, wherein the controller comprises a controller housing (controller housing structure 210) that removably attaches to a pump housing (pump housing structure 110) of the pump ("controller housing structure 210 having a number of features that are configured to mate with complementary features of the pump housing structure 110 so as to form a releasable mechanical connection" [0056]), the controller being electrically connected to the pump drive system when the controller housing is removably attached to the pump housing ("mechanical mounting can form an electrical connection between the removable controller device 200 and the pump device 100" [0055]), wherein the controller is a reusable device (“controller device 200 is a reusable component” [0069]) while the pump housing and the pump drive system include a structure (retainer wings 119 on pump device 100) to prevent reuse of the pump housing and the pump drive system ("Because the retainer wings 119 can interfere with attempts to remove the medicine cartridge 120 from the pump device 100, the pump device 100 will be discarded along with the medicine cartridge 120 after the medicine cartridge 120 is emptied, expired, or otherwise exhausted." [0053]).
Regarding claim 10, modified Estes teaches the system of claim 2, wherein the pump defines an opening (cavity 116) that slidably receives a prefilled cartridge of the insulin  ("pump device 100 includes a housing structure 110 that defines a cavity 116 in which a fluid cartridge 120 can be received" [0046]; “that is preloaded with insulin" [0051]), the pump further comprising a cap device (cap device 130) configured to cover the opening ("cap device 130 to retain the fluid cartridge 120 in the cavity 116." [0046]) and pierce the prefilled cartridge of insulin when the pump receives the prefilled cartridge of insulin ("the fluid cartridge 120 can be pierced to permit fluid outflow when the cap device 130 is connected to the pump housing structure 110." [0055]).

Regarding claim 11, modified Estes teaches the system of claim 2, wherein the monitoring device comprises a portable housing (housing 52) wearable on the user's skin (Figure 1), a sensor shaft (sensor shaft 56) that penetrates into the user's skin (“the sensor shaft 56 can penetrate the skin 20 of a user to make measurements indicative of characteristics of the user's blood” [0043]), and a wireless communication device (wireless communication device 54) to transmit the glucose information to a wireless communication device (communication device 247) of the controller (“the glucose monitoring device 50 can employ the wireless communication device 54 to transmit data to the controller device 200” [0043]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes (US 2010/0094251) in view of Hayes et al. (USPN 7547281) as applied in claim 5 above, and further in view of Budiman et al. (US 2010/0298765).
Regarding claim 6, modified Estes teaches the system of claim 5. Modified Estes fails to explicitly teach wherein in response to the activation of the controller to operate in the low glucose recovery mode, the controller communicates with the pump to reduce, but not stop, a basal rate amount of insulin to be dispensed from the portable pump housing. Budiman teaches a medical infusion pump system (Figure 1) comprising a controller, wherein in response to the activation of the controller to operate in the low glucose recovery mode (“if the current IOB and the current CGM measurements indicate the user may be carbohydrate deficient already or trending towards being carbohydrate deficient,…the pump may automatically terminate or suspend further delivery of the programmed extended bolus delivery of insulin…The decision to terminate may be arrived at by the processor by programming the processor to consider one or more of the following parameters:…[0123] Projected BG Threshold” [0119-0124]), the controller communicates with the pump to reduce, but not stop, a basal rate amount of insulin to be dispensed from the portable pump housing (“In addition to terminating an extended bolus or a temporary basal rate insulin delivery that is higher than programmed basal before the scheduled termination time…the processor may issue a command to reduce the future basal delivery rate by setting a temporary basal rate to be less than the current programmed basal delivery rate” [0126]; “any of the one or more of the medical devices 30, 32 may be implanted within the user's body, coupled externally to the user's body (such as, for example, an infusion pump),” [0041]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the controller of the infusion pump system of Estes to reduce, but not stop, a basal amount of insulin while operating in the low glucose recovery mode based on the teachings of Budiman to prevent hypoglycemia and allow the user to recover form a carbohydrate deficient state (Budiman [0119, 0126]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes (US 2010/0094251) in view of Hayes et al. (USPN 7547281) as applied in claim 4 above, and further in view of Budiman et al. (US 2010/0298765).
Regarding claim 8, modified Estes teaches the system of claim 4. Modified Estes fails to explicitly teach wherein in response to the controller determining that the predicted future blood glucose level is less than the lower threshold value, the controller automatically cancels any previously scheduled bolus amount of insulin to be dispensed the from the pump. Budiman teaches a medical infusion pump system (Figure 1) comprising a controller, wherein in response to the predicted future blood glucose level being less than a lower threshold value, the controller automatically cancels any previously scheduled bolus dosage of insulin to be dispensed from the pump (“the pump may automatically terminate or suspend further delivery of the programmed extended bolus delivery of insulin…The decision to terminate may be arrived at by the processor by programming the processor to consider one or more of the following parameters:…Projected BG Threshold--how soon will the user cross the low BG threshold, that is, what is the estimated time until the user's glucose level crosses the threshold and places the user at risk of hypoglycemia?” [0119-0123]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the infusion pump system of Estes to include that the controller automatically cancels any previously scheduled bolus dosage of insulin based on the teachings of Budiman to prevent hypoglycemia and allow the user to recover form a carbohydrate deficient state (Budiman [0119, 0126]).

Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes (2010/0094251) in view of Hayes et al. (USPN 7547281) in view of Mandro et al. (US 2011/0040247) and in further view of Atlas et al. (US 2012/0123234).
Regarding claim 12, Estes teaches a controller (controller device 200) for an insulin infusion pump system (infusion pump system 10), comprising: a processor (processor 243); one or more computer-readable memory devices (memory chip 248) that store glucose information received from a monitoring device (monitoring device 50and time values associated with the glucose information ("The one or more memory devices (e.g., the memory chip 248) can also store information related to a user's blood glucose level and total insulin load (described in more detail in association with FIGS. 11-16B) over a period of time. " [0077]; “glucose monitoring device 50 can be in communication with the infusion pump assembly 60 for the purpose of supplying data indicative of a user's blood glucose level to a controller device 200” [0038]), wherein the one or more computer-readable memory devices store computer-readable instructions ("The control circuitry 240 can be programmable in that the user may provide one or more instructions to adjust a number of settings for the operation of the infusion pump system 10. Such settings may be stored in the one or more memory devices, such as the memory chip 248 on the processor board 242" [0077]) for a blood glucose prediction process  ("calculated TIL value can be used to predict future blood glucose levels" [0107]; “controller device 200 may implement a process 400 to determine the user's total insulin load)” [0089]) that, when executed by the processor, cause the controller to: activate basal insulin deliveries; receive instructions to deliver bolus insulin and activate bolus insulin deliveries (“the pump assembly 60 can operate to deliver insulin to the user by basal dosages, selected bolus dosages, or a combination thereof” [0086], see all of [0086]; “infusion pump system 10 can be configured to supply scheduled basal dosages of insulin (or other medication) along with user-selected bolus dosages.” [0039]); calculate a predicted future blood glucose level of the user (“calculated TIL value can be used to, for example, predict future blood glucose levels” [0107]) based at least in part upon a food-on-board value, and an insulin load of the user (“the process 400 for the determining of the TIL of a user can include a number of operations performed by the controller device 200…the TIL value can be calculated based on two or (optionally) three components: a bolus insulin load component, a basal insulin load component, and (optionally) a previous food component.” [0089]), the insulin load of the user being an estimated value of previously dispensed insulin that has not yet acted in the user indicative of both bolus and basal insulin dosages that have been dispensed but not yet acted in the user, the food-on-board value being indicative of previous food intake by the user that has not yet metabolized in the user ("the TIL values may accurately reflect both the previously dispensed insulin that has not yet acted and the previously consumed food that has not yet been metabolized." [0109]). 
Estes fails to explicitly teach the computer-readable instructions for a blood glucose prediction process cause the controller to calculate a predicted future blood glucose level of the user based at least in part upon a recent blood glucose level of a user, a trend of blood glucose levels over time, a food-on-board value, and an insulin load of the user; operate in a high glucose recovery mode in response to user input that accepts activation of the high glucose recovery mode, the high glucose recover mode increasing the delivery of basal insulin; operate in a low glucose recovery mode in response to user input that accepts activation of the low glucose recovery mode, the low glucose recover mode stopping the delivery of basal and bolus insulin in progress; and outputting information about an amount of a bolus that was not delivered due to the triggering of the low glucose recovery mode. Hayes teaches a controller (Figure 16) for an insulin infusion pump system (infusion device 10), comprising: a processor (processor 18); a computer-readable memory devices (memory device 22) that stores computer-readable instructions for a blood glucose prediction process that, when executed by the processor, cause the controller to: calculate a predicted future blood glucose level of the user (“future BG values are obtained (and/or predicted) by using the derivative of the current BG value as described by the derivative predicted algorithm” [Col 6, line 6]) based at least in part upon on a recent blood glucose level of a user (“the algorithm may utilize parameters inputted by the patient and/or default parameters stored in the processor (controller). Patient defined parameters may include…current blood glucose concentrations (BG)” [Col 6, line 24]), a trend of blood glucose levels over time (“utilize the traditional algorithm plus a modification of insulin intake using a glucose trend” [Col 9, line 61]), a food-on-board value ("the derivative predicted algorithm may also compute food corrections” [Col 5, line 60]), and an insulin load of the user (“the algorithm may utilize parameters inputted by the patient and/or default parameters stored in the processor (controller). Patient defined parameters may include…insulin-on-board)” [Col 6, line 24]); operate in a low glucose recovery mode (“if a predicted sensor-derived blood glucose level falls below a low-shutoff threshold, the infusion device will go into a suspend mode.” [Col 11, line 52]), the low glucose recover mode stopping the delivery of basal and bolus insulin in progress (“in an insulin based infusion system for a diabetic patient, if the sensor detects a low blood glucose level (i.e. hypoglycemia) over a designated period of sensor readings, the infusion device may stop insulin delivery entirely and alert the patient by going into a normal suspend mode” [Col 11, line 23]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the computer-readable instructions for the controller of Estes to include calculating a predicted future blood glucose level based upon a recent blood glucose level, a trend of blood glucose levels, a food-on-board value, and an insulin load, and operate in a low glucose recovery mode based on the teachings of Hayes to allow for more accurate predictions of future blood glucose levels (Hayes [Col 9, line 63]) and prevent hypoglycemia (Hayes [Col 11, line 42]).
Modified Estes in view of Hayes fails to explicitly teach the computer-readable instructions for a blood glucose prediction process cause the controller to operate in a high glucose recovery mode in response to user input that accepts activation of the high glucose recovery mode, the high glucose recover mode increasing the delivery of basal insulin; operate in a low glucose recovery mode in response to user input that accepts activation of the low glucose recovery mode; and outputting information about an amount of a bolus that was not delivered due to the triggering of the low glucose recovery mode. Mandro teaches a controller (controller assembly 300) for an insulin infusion pump (infusion pump assembly 100) that operates in a low glucose recovery mode (“a bolus in progress is stopped/cancelled” [0293]) and outputs information about an amount of bolus that was not delivered due to the triggering of a low glucose recovery mode (“In this case, as shown in FIG. 46, where a bolus was stopped/cancelled, the home screen may indicate the amount delivered as well as the original amount requested” [0294]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the computer-readable instructions for the controller of Estes to include outputting information about an amount of a bolus that was not delivered due to the triggering of the low glucose recovery mode based on the teachings of Mandro ensure that the user is fully informed that the bolus was not completed and how much insulin was delivered prior to entering the low glucose recovery mode (Mandro [0294]).
Modified Estes in view of Hayes and Mandro fails to explicitly teach the computer-readable instructions for a blood glucose prediction process cause the controller to operate in a high glucose recovery mode in response to user input that accepts activation of the high glucose recovery mode, the high glucose recover mode increasing the delivery of basal insulin; and operate in the low glucose recovery mode in response to user input that accepts activation of the low glucose recovery mode. Atlas teaches a controller (control unit 30) for an insulin infusion pump system (treatment system 10), comprising a processor and a computer-readable memory device storing computer-readable instructions for a blood glucose prediction process (“The first processor module 34 preprocess the measured data 106 to calculate trends in the glucose traces (past trend 110 and future trend 114) and predict the future glucose trace 114 in a certain horizon.” [0134]; see also [0078]) that cause the controller to: operate in a high glucose recovery mode in response to user input that accepts activation of the high glucose recovery mode, the high glucose recover mode increasing the delivery of basal insulin (“Rule #53: If the Current Blood Glucose Level is NormalHigh and the Predicted Blood Glucose Level is at NormalHigh than increase the basal rate by 60%” [0178]; “Rule #21: If Time Passed from Meal Start is not greater than 45 minutes, Current Blood Glucose Level is Normal and Predicted Blood Glucose Level is Very High than give 200% of basal and 300% of recommended bolus;” [0246])
Modified Estes in view of Hayes, in the embodiment described above, fails to explicitly teach the computer-readable instructions for a blood glucose prediction process cause the controller to operate in the high glucose recovery mode in response to user input that accepts activation of the high glucose recovery mode and operate in a low glucose recovery mode in response to user input that accepts activation of the low glucose recovery mode. Hayes, in the embodiment described in Col 10, line 20, teaches a controller that operates in a glucose recovery mode in response to user input that accepts activation of the glucose recovery mode (“if the recommended delivery amounts exceed or fall below the patient-defined thresholds, the infusion device will provide alarms for too much or too little fluid delivery, followed by displaying the recommendation on the screen for patient input on whether to accept, alter or reject the recommendation” [Col 10, line 33]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the computer-readable instructions for the controller of Estes to include operating in the high or low glucose recover modes in response to user input based on the teachings of Hayes to allow the user to verify that the recommended change in delivery is proper even when such a modification falls below or above a defined threshold of the amount of fluid to be delivered, such as when the device enters a suspend mode (Hayes [Col 10, line 30]).

Regarding claim 14, modified Estes teaches the controller of claim 12, wherein the one or more computer-readable memory devices store computer-readable instructions for the blood glucose prediction process that, when executed by the processor, cause the controller to: in response to the activation of the controller to operate in the low glucose recovery mode, automatically exit from the low glucose recovery mode based on a subsequent determination that the predicted future blood glucose level is greater than or equal to a lower threshold value. Hayes teaches a controller (Figure 16) for an medical infusion pump system (infusion device 10) comprising computer-readable instructions for the blood glucose prediction process (“future BG values are obtained (and/or predicted) by using the derivative of the current BG value as described by the derivative predicted algorithm” [Col 6, line 6]) that when executed by the processor, cause the controller to: in response to the activation of the controller to operate in the low glucose recovery mode, automatically exit from the low glucose recovery mode based on a subsequent determination that the predicted future blood glucose level is greater than or equal to a lower threshold value (“When the sensor-derived trends yield a derivative corrected blood glucose level above the low target of the infusion system's target range, the processor (controller) may recommend resumption of fluid delivery, i.e. basal delivery. In further embodiments, the resumption may occur automatically upon the sensor-detected readings and/or sensor-derived trends reaching certain values determined to meet patient needs and safety” [Col 12, line 9]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the computer-readable instructions for the controller of Estes to include that the controller is configured to exit low glucose recovery mode based on a subsequent determination that the predicted future blood glucose level is greater than or equal to the lower threshold value based on the teachings of Hayes to allow the system to operate as a semi-closed loop infusion system in order to automatically prevent hypoglycemia and hyperglycemia (Hayes [Col 11, line 42]).

Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes (2010/0094251) in view of Hayes et al. (USPN 7547281) in view of Mandro et al. (US 2011/0040247) and in further view of Atlas et al. (US 2012/0123234) as applied in claim 12 above, and further in view of Budiman et al. (US 2010/0298765).
Regarding claim 13, modified Estes teaches the controller of claim 12. Modified Estes fails to explicitly teach wherein the one or more computer-readable memory devices store computer-readable instructions for the blood glucose prediction process that, when executed by the processor, cause the controller to: in response to the activation of the controller to operate in the low glucose recovery mode, reduce but not stop a basal rate amount of insulin to be dispensed while operating in the low glucose recovery mode. Budiman teaches a medical infusion pump system (Figure 1) comprising a controller, wherein in response to the activation of the controller to operate in the low glucose recovery mode (“if the current IOB and the current CGM measurements indicate the user may be carbohydrate deficient already or trending towards being carbohydrate deficient,…the pump may automatically terminate or suspend further delivery of the programmed extended bolus delivery of insulin…The decision to terminate may be arrived at by the processor by programming the processor to consider one or more of the following parameters:…[0123] Projected BG Threshold” [0119-0124]), reduce, but not stop, a basal rate amount of insulin to be dispensed while operating in the low glucose recovery mode (“In addition to terminating an extended bolus or a temporary basal rate insulin delivery that is higher than programmed basal before the scheduled termination time…the processor may issue a command to reduce the future basal delivery rate by setting a temporary basal rate to be less than the current programmed basal delivery rate” [0126]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the computer-readable instructions for the controller of Estes to reduce, but not stop, a basal amount of insulin while operating in the low glucose recovery mode based on the teachings of Budiman to prevent hypoglycemia and allow the user to recover form a carbohydrate deficient state (Budiman [0119, 0126]).

Regarding claim 15, modified Estes teaches the system of claim 12. Modified Estes fails to explicitly teach wherein the one or more computer-readable memory devices store computer-readable instructions for the blood glucose prediction process that, when executed by the processor, cause the controller to: determine whether the predicted future blood glucose level is less than a lower threshold value, and in response to the predicted future blood glucose level being less than the lower threshold value, automatically cancel any previously scheduled bolus dosage of insulin. Budiman teaches a medical infusion pump system (Figure 1) comprising a controller, the controller determining whether the predicted future blood glucose level is less than a lower threshold value, and wherein in response to the predicted future blood glucose level being less than the lower threshold value, the controller automatically cancels any previously scheduled bolus dosage of insulin to be dispensed from the pump (“the pump may automatically terminate or suspend further delivery of the programmed extended bolus delivery of insulin…The decision to terminate may be arrived at by the processor by programming the processor to consider one or more of the following parameters:…Projected BG Threshold--how soon will the user cross the low BG threshold, that is, what is the estimated time until the user's glucose level crosses the threshold and places the user at risk of hypoglycemia?” [0119-0123]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the computer-readable instructions for the controller of Estes to include that the controller automatically cancels any previously scheduled bolus dosage of insulin in response to the predicted future blood glucose level being less than a lower threshold value based on the teachings of Budiman to prevent hypoglycemia and allow the user to recover form a carbohydrate deficient state (Budiman [0119, 0126]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783